DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 7-14, 16-24, 27, 28, 30, 32, 33, drawn to an organic polymer aerogel.
Group II, claim(s) 35, 46, drawn to a method of making an organic polymer aerogel.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of  the organic polymer aerogel of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 20200071481 by Yang et al. Yang describes an organic polymer aerogel (abstract) with a bimodal pore size including optionally a first mode of pores having an average pore size between 3-5nm and optionally a second mode having an average pore size between 100-500nm (paragraph 7, 55). The aerogel has microstructures in the aerogel- fibers with micro-dimensions (paragraph 9). 
During a telephone conversation with Michael Krawzsenek on 4/20/21 a provisional election was made without traverse to prosecute the invention of Group I, claims 1, 7-14, 16-24, 27, 28, 30, 32 and 33.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims  withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1, 7-10, 16, 21-24, 27, 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 21, 23, 26, 28 and 29 of US Patent 10836880. Although the claims at issue are not identical, they are not patentably distinct from each other. Regarding instant claim 1, patent claim 29 describes average filament cross-sectional area of 25-40,000 square microns, which qualifies as “microstructure” according to the instant specification (instant publication paragraph 34; e.g. diameter of patent filament must be about 6 microns for cross-sectional area to be 25 square microns and this meets the instant dimensional requirement for “microstructure” in instant claim 1). The patent describes overlapping bimodal pore sizes with instant claim 1 of less than or equal to 50 nm (corresponds to instant second peak) and greater than 50 nm (corresponds to instant first peak). 
Patent claims 1, 28, 29 describes a thermal conductivity of less than or equal to 30 mW/mK at 20C, as does instant claim 24. Patented claim 19 is not part of this double patenting rejection because it describes measurement at a different temperature, and thermal conductivity is not directly related to temperature. 
Patent claims 2, 4, 28 describes an overlapping bimodal pore size to instant claim 1.
Patent claims 3, 4 and instant claim 23 describe at least trimodal pore size distribution.
Patent claim 5 describes a weight ratio of organic polymer matrix to fibers of 50 to 65. This amounts to 1.5-1.9wt% because there are no other solids present in the aerogel (from 1/51 and 1/66) (see patent application publication US 20200071481 paragraphs 79-80). This overlaps with instant claim 16.  
Patent claims 6-8, 12 and instant claims 21 and 22 describe overlapping polymer identities. 
Patent claims 9-11, 14, 15 read on instant claim 9 where the patent-recited fibers are polymeric, including patent claim 9’s polymeric vegetable, wood, animal and biological fibers. 
Patent claims 10, 11, 16 and instant claim 10 describe overlapping fiber identities.
Patent claim 13 and instant claims 7, 8 describe inorganic fibers and specifically glass fibers. 

Patent claim 21 describes the same density as instant claim 27. 
Patent claim 26 describes an article of manufacture, as does instant claim 33.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-10, 21-24, 27, 32, 33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200071481 by Yang et al.
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This 
Regarding claim 1, Yang describes an organic polymer aerogel (abstract) with a bimodal pore size including optionally a first mode of pores having an average pore size between 3-5nm and optionally a second mode having an average pore size between 100-500nm (paragraph 7, 55). Fig.7 illustrates specifically peaks of pore sizes at about 7 nm and 200 nm (.2 microns). The aerogel has microstructures in the aerogel- fibers with micro-dimensions (paragraph 9).

Regarding claims 7 and 8, Yang describes metal, carbon, glass, mineral and other inorganic fibers (paragraph 9).

Regarding claim 9 and 10, Yang describes polymeric fibers including polyester and aramid (paragraph 9) and exemplifies polyester fibers (paragraph 80). 

Regarding claims 21 and 22, Yang describes resorcinol formaldehyde or polyimide (paragraph 44), and other polymers of claim 21 (paragraph 44). 

Regarding claim 23, Yang depicts several peaks (i.e., more than three, trimodal) in Fig.7. 

Regarding claim 24, Yang describes a thermal conductivity of less than or equal to 30 mW/mK at 20C (paragraph 7). 

Regarding claim 27, Yang describes a density of 0.1-0.5 g/cm3 (claim 25). 

Regarding claim 32, Yang describes the fibers distributed throughout the aerogel (paragraph 53). 

Regarding claim 33, Yang describes an article of manufacture the aerogel (paragraph 17). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-13, 16, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200071481 by Yang et al as evidenced by WO 2018078512 by Yang.
Yang is described above.
Regarding claim 11, Yang describes the aramid fibers (paragraph 9) as having a diameter between 100nm to 200 microns (paragraph 21, microns has been mis-translated to meters; see WO 2018078512, in the same patent family, paragraph 21). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Yang describes values overlapping with the claimed range.

Regarding claim 12, Yang describes optionally aramid fibers with an average length of optionally 1-2mm (paragraph 9). 

Regarding claim 13, Yang describes optionally aramid fibers with an average length of optionally 0.1-0.5mm (paragraph 9). 

Regarding claim 16, Yang describes aramid fibers (paragraph 9) as present in a weight ratio to the organic polymer matrix (paragraph 8). The organic polymer matrix/fibers value can range from 40-85. This amounts to 1.1-2.4wt% because there are no other solids present in the aerogel (from 1/41 and 1/86) (see paragraphs 79-80). 

Regarding claim 28, Yang describes a pore volume greater than 2 cm3/g or surface area of at least 150 m2/g (claim 26). Yang states that the surface area is at least 150 m2/g (paragraph 13) and also that the pore volume may be greater than 2 cm3/g (paragraph 12). 

Regarding claim 30, Yang describes a tensile strength of at least 2 MPa (paragraph 15). Yang is silent as to the compression strength at 10% strain, stating merely that the compressive strength is expected to be “at least 0.5 MPa” (paragraph 112). The instant example where compressive strength is measured meets the claimed compressive strength (Example 8, 1.04 MPa, publication paragraph 121). In this instant example, polyimide aerogel with polyester fibers is used. Yang also describes polyimide aerogel with polyester fibers (paragraph 9, 80, 44), in amounts and sizes which overlap with the instant invention (see rejections above). Given these similarities and the fact that the instantly claimed compressive strength has only one endpoint, one of ordinary skill would reasonably expect the compressive strength at 10% strain of Yang to overlap with that claimed.

Allowable Subject Matter
Claims 14, 17-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
US 20200071481 by Yang et al, used above in rejection of other claims, is the closest prior art.
Regarding claims 14, 17-20, Yang does not describe the claimed microstructured additives.

Other art has been considered but is not applicable to these claims. The closest is DE 102012218548 by Ratke et al. Ratke describes a distribution of pore sizes in an organic aerogel where the distribution is similar to that claimed but not overlapping or obvious. Ratke describes large pores up to 10 microns and micropores from 10-30nm (translation paragraph 23). This does not overlap with the smaller range instantly claimed, and there is not motivation to change that range.
US 20150141544 by Meador et al describes polyimide aerogels but doesn't describe the bimodal distribution with sufficient specificity (Fig. 18b, paragraph 116) to render obvious or anticipate the instant claims. US 20050064279 by Struthers et al describes mesopores and macropores but these sizes are not as specific as the instant claim and there is not motivation to arrive at the sizes instantly claimed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA H ROSEBACH whose telephone number is (571)270-7154.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA H.W. ROSEBACH/Examiner, Art Unit 1766                                                                                                                                                                                                        /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766